Exhibit 10.1

 

[*]

Certain confidential information contained in this document, marked by brackets,
is omitted because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.

SUPPLY AGREEMENT

THIS SUPPLY AGREEMENT (this “Agreement”) is made this, 20th day of January, 2020
(the “Effective Date”), by and between HOVIONE INTER AG, together with its
subsidiaries and affiliates, and organized and existing under the laws of
Switzerland and having its registered office at Pilatusstrasse 23, CH-6003,
Luzern, Switzerland (hereafter referred to as “HOVIONE”), and INTERSECT ENT,
Inc. together with its subsidiaries and affiliates, and organized and existing
under the laws of Delaware and having its registered office at 1555 Adams Drive,
Menlo Park, CA 94025 (hereafter referred to as “INTERSECT”). HOVIONE and
INTERSECT are each sometimes referred to herein as a “Party” and together as the
“Parties.”

WHEREAS, HOVIONE has developed and manufacturers the active pharmaceutical
ingredient(s) identified in Exhibit A hereto (the “API”); and

WHEREAS, INTERSECT develops and markets Finished Product based on the API, as
defined herein; and

WHEREAS, INTERSECT desires to acquire API from HOVIONE to incorporate into the
Finished Product; and

WHEREAS, HOVIONE is willing to supply such API for INTERSECT’s use, on the terms
and conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the promises and the mutual covenants set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree and
covenant as follows:

 

1.

Definitions

 

  1.1.

“Active Pharmaceutical Ingredient” or “API” shall have the meaning given such
term in the preamble hereof.

 

  1.2.

“Affiliate” means any entity controlling, controlled by or under common control
with either Party hereto. For purpose of this definition, “control” shall mean
ownership of over fifty percent (50%) of the equity capital, the outstanding
voting securities or other ownership interest of an entity, or the right to
receive over fifty percent (50%) of the profits or earnings of an entity. In the
case of non-stock organizations, the term “control” shall mean the power to
control the distribution of profits.

 

  1.3.

“Applicable Law” shall mean the laws, regulations, rules and guidelines
pertaining to the development, manufacture, packaging, labeling, storage,
import, export, distribution, marketing, sale and/or intended use of the API or
the Finished Product.

 

  1.4.

“Batch Record” shall mean a batch manufacturing record, prepared according to
applicable cGMP guidelines, for every production batch of API.

 

  1.5.

“Confidential Information” shall mean all the technical information, whether
tangible or intangible, including (without limitation) any and all data,
techniques, discoveries, inventions, processes, know-how, patent applications,
inventor certificates, trade secrets, methods of production and other
proprietary information, that either Party or its Affiliates have ownership
rights to (as either owner, licensee or sub-licensee), or may hereafter obtain
rights.

 

1



--------------------------------------------------------------------------------

  1.6.

“Current Good Manufacturing Practices” or “cGMP” shall mean current Good
Manufacturing Practice as set forth by the US FDA as well as current good
manufacturing practices applicable to the API, or the making thereof at
HOVIONE’s manufacturing facility, set forth by the relevant Regulatory Agency.

 

  1.7.

“Defect” with respect to the API shall mean failure of the API to comply with
the Product Specifications.

 

  1.8.

“FDA shall mean the US Food and Drug Administration, and any successor thereto.

 

  1.9.

“Finished Product” shall mean the finished dosage form combination drug and
device product that contains the API ready for clinical use or commercial sale.

 

  1.10.

“Firm Forecast” shall have the meaning given to such term in Section 3.2 hereof.

 

  1.11.

“Product Specifications” shall have the meaning given to such term in
Section 2.2 hereof.

 

  1.12.

“Quality Agreement” shall mean that certain Quality Assurance Agreement, dated
of even date herewith, by and between INTERSECT and HOVIONE, which sets forth
(a) the roles and responsibilities of the Parties with respect to the quality
assurance for the API and (b) how the Parties’ quality operations shall interact
with each other in connection with the same.

 

  1.13.

“Regulatory Agency” shall mean national, or other government entities regulating
or otherwise exercising authority with respect to the API or the Finished
Product in the United States including, without limitation, the US FDA

 

  1.14.

“Term” shall have the meaning assigned to such term in Section 10.

 

2.

Manufacture and Sale

 

  2.1.

Supply. During the term of this Agreement and subject to the terms and
conditions set forth herein, INTERSECT shall purchase [*] of its annual API
requirement, from HOVIONE and HOVIONE shall manufacture and supply API to
INTERSECT (or a third party designated by INTERSECT) in such quantities as from
time to time may be ordered by INTERSECT.

 

  2.2.

Product Specifications. The specifications of the API as set out in in Exhibit B
to this Agreement (the “Product Specifications”); as such Exhibit may be amended
according to the terms of the quality agreement between the parties.

 

3.

Costs. HOVIONE shall be responsible for all costs and expenses related to the
maintenance of a US DMF or European CEP for the API. Any additional submissions,
technical work, documents, data or materials requested by INTERSECT may be
chargeable by HOVIONE.

 

4.

Price, Orders and Terms of Payment

 

  4.1.

Pricing. The price for the API shall be as set forth on Exhibit C hereto. All
sums shall be expressed in and payable in US Dollars.

 

  4.2.

Forecasting. For each calendar year during the term of this Agreement, INTERSECT
shall submit a twelve (12) month rolling forecast updated on a quarterly basis,
broken down on a quarterly basis covering INTERSECT’s anticipated requirements
of API, each such forecast to be provided to HOVIONE at least ninety (90) days
prior to the start of the relevant twelve (12) month period. The rolling
forecast shall be for information purposes only and non- binding so long as the
INTERSECT provides a blanket purchase order covering their demand for the next
six (6) months. In the case that INTERSECT does not provide a blanket purchase
order, the forecast will be considered binding. INTERSECT shall place all
purchase orders with HOVIONE at least ninety (90) days in advance of required
delivery to INTERSECT. Within five (5) days of receipt of a purchase order,
HOVIONE shall notify INTERSECT in writing of its acceptance of the purchase
order and confirm the delivery date. If the purchase order exceeds the Firm
Forecasted amount, HOVIONE shall use commercially reasonable efforts to fill
such order but shall not be in breach of this Agreement if HOVIONE does not
supply the excess.

 

2



--------------------------------------------------------------------------------

  4.3.

Delivery Terms. Each purchase order shall specify: (i) an identification of the
API ordered; (ii) quantity requested; (iii) the requested delivery date; and
(iv) shipping instructions and address. HOVIONE agrees to deliver the API DDP
Menlo Park, CA USA (Incoterms 2010).

 

  4.4.

Payment Terms. HOVIONE shall invoice INTERSECT upon dispatch of the API.
INTERSECT shall pay the price to HOVIONE for API within thirty (30) calendar
days of the date of invoice of such API. Payments shall be made to HOVIONE by
wire transfer.

 

  4.5.

Scope of Agreement. In no event shall any terms or conditions included on any
purchase order, invoice or acknowledgement thereof or any other document,
whether paper, electronic or otherwise, relating thereto, apply to the
relationship between the Parties under this Agreement, unless such terms are
expressly agreed to by the Parties in writing. If there is a conflict between
the terms of any purchase order or other document and this Agreement, the terms
of this agreement shall apply. The Parties further agree that no course of
dealing between the Parties shall in any way modify, change or supersede the
terms and conditions of this Agreement.

 

5.

Manufacture and Delivery of API.

 

  5.1.

Manufacture. The API shall be manufactured by HOVIONE at its facilities in
accordance with all relevant current Good Manufacturing Practices (“cGMPs”), the
Specifications, and Applicable Laws, and pursuant to HOVIONE’s Drug Master File
(“DMF”), prepared by HOVIONE and filed with the US FDA. HOVIONE shall advise
INTERSECT in writing in advance of making any changes to the Product
Specifications or any material changes in the methods, processes or procedures
in manufacturing the API that could affect the quality, purity and/or physical
properties of the API, any changes will be made according to the terms of the
quality agreement between the parties. HOVIONE shall provide sufficient notice
of any such change to INTERSECT to allow INTERSECT to make any required notices
to and obtain any required approvals from any Regulatory Agency with respect to
such change.

 

  5.2.

Right of Audit. See Quality Agreement.

 

  5.3.

Certificate of Analysis; Product Release. The quality control(s) and the
release(s) of API (including documentation) shall be done by HOVIONE in
accordance with the Quality Agreement. HOVIONE shall provide certificates of
analysis to INTERSECT for each batch of API delivered under this Agreement. API
shall have at least [*] remaining on the date of delivery.

 

  5.4.

Cooperation. During the term of this Agreement, HOVIONE shall assist and
cooperate in a timely manner INTERSECT in its preparation of any documents or
other materials which may be required by the US FDA to validate sell and/or
distribute the API to be supplied by HOVIONE under this Agreement or the
Finished Product. HOVIONE shall file with the US FDA and shall maintain at all
times as current, a DMF for the API. HOVIONE shall also provide INTERSECT with a
referral letter permitting INTERSECT to use HOVIONE’s DMF.

 

  5.5.

Required Changes. INTERSECT shall deliver to HOVIONE written notice of any
required changes to the Product Specifications requested by the Regulatory
Authorities, and HOVIONE shall use its commercially reasonable efforts to make
such changes to the Product Specifications. If any change to Product
Specifications requested by INTERSECT materially affects HOVIONE’s costs of
producing the API, then HOVIONE shall promptly so inform INTERSECT in writing
and the Parties shall negotiate, in good faith, an adjustment to the pricing
paid by INTERSECT for API under this Agreement. If the Parties cannot mutually
agree, following good faith negotiations, on an equitable adjustment to pricing,
then either HOVIONE or INTERSECT may terminate this Agreement for business
reasons on not less than ninety (90) days prior written notice, without any
further obligation to the other party; provided, however, that INTERSECT shall
remain liable for all sums owed to HOVIONE for orders of API that were placed
prior to the date of termination.

 

3



--------------------------------------------------------------------------------

  5.6.

Inspection of API. Within thirty (30) calendar days of the arrival of each lot
of API at the manufacturing facility designated by INTERSECT, INTERSECT shall
inspect and test each lot of API at its own cost and expense. If, upon
inspecting and testing the API, INTERSECT determines that a lot of API does not
conform to the Product Specifications, then INTERSECT shall, within such thirty
(30) day period, give HOVIONE written notice of such non-conformity (setting
forth the details of such non-conformity):Unless HOVIONE objects, within 20
working days from the notice by INTERSECT, to the non-conformity INTERSECT will
return the non-conforming API to HOVIONE. Any API rejected by INTERSECT may not
be reshipped to INTERSECT except if the API is reprocessed according to the DMF.
HOVIONE sole responsibility shall be to replace any non-conforming API within
thirty (30) days of receiving the notice of non-conformity. Disputes between the
Parties as to whether all or any part of a shipment rejected by INTERSECT
materially conforms to the Product Specifications shall be resolved by a
mutually acceptable third-party testing laboratory located in a neutral country.
HOVIONE shall pay all the fees of the third-party laboratory, unless the
third-party testing laboratory determines that the delivered API materially
conforms to the Product Specifications, in which case INTERSECT shall pay all
the fees of such third-party laboratory and also any additional costs that
HOVIONE incurred in providing replacement material.

 

  5.7.

Regulatory Communications. During the Term, HOVIONE shall notify INTERSECT after
receipt of any communication from any Regulatory Agency in connection or that
can affect INTERSECT Marketing Authorization.

 

  5.8.

Liability. It is understood that HOVIONE has no control over the ultimate use of
the Finished Product once it leaves INTERSECT’s manufacturing facility. HOVIONE
shall have no liability arising out of or in connection with the sale or use of
the API or any product or material made from or incorporating the API, except to
the extent that the API was not manufactured in accordance with the Product
Specifications, cGMPs or Applicable Law or the liability otherwise arises from a
breach of this Agreement by HOVIONE.

 

  5.9.

Recall. INTERSECT shall be responsible for conducting any recall of Finished
Product, and HOVIONE shall co-operate with and give all reasonable assistance to
INTERSECT in conducting any such recall to the extent it relates to the API.
HOVIONE shall bear the expense of any recall resulting from a material breach of
its obligations hereunder and/or of the Quality Agreement and/or from its gross
negligence or willful misconduct subject to the limits set out in 8.4.
Otherwise, INTERSECT shall bear such expenses. In the event of such recall or
similar action, each Party shall use commercially reasonable efforts to mitigate
the costs associated therewith. In the case of a disagreement as to the
existence or level of nonconforming API, then the matter shall be referred to an
independent third-party laboratory. The decision of the laboratory shall be
final and binding on the Parties.

 

  5.10.

Retention of Documentation. All documentation related to the manufacturing of
the API shall be archived with HOVIONE after manufacturing in accordance with
HOVIONE’s document retention policies.

 

  5.11.

Safety of API. Each Party shall immediately notify the other Party of any
unusual health or environmental occurrence relating to API. Each Party shall
advise the other Party immediately of any safety or toxicity problems of which
it becomes aware regarding API.

 

6.

Warranties.

 

  6.1.

HOVIONE’s Warranties. HOVIONE represents and warrants to INTERSECT that:

 

  (a)

It has full right and power to enter into this Agreement and perform its
obligations hereunder in accordance with its terms;

 

  (b)

The API and all components and ingredients thereof shall be manufactured and
delivered in strict compliance with: (i) the Product Specifications; (ii) the
methods processes and procedures, including the site manufacture, set forth in
the DMF, together with all applicable regulatory requirements relating to the
manufacture of the API

 

4



--------------------------------------------------------------------------------

  (c)

the plant(s) for manufacture of the API is and shall be in compliance with all
applicable cGMPs and that such plant(s) is and shall continue to be available
for inspection if and when the Regulatory Authorities so requests;

 

  6.2.

INTERSECT’s Warranties. INTERSECT represents and warrants to HOVIONE that:

 

  (a)

It has the full right and power to enter into this Agreement and perform its
obligations hereunder in accordance with its terms; and

 

  (b)

That it will purchase the API in strict compliance with the terms of this
agreement. as set forth under Section 2.1 and 2.1.

 

  6.3.

DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY KIND, EITHER EXPRESS OR
IMPLIED INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT.

 

  6.4.

Mutual Warranties. Each party represents and warrants to the other party that it
holds all necessary and required permits and authorizations, including, but not
limited to, those required by the FDA, and shall undertake throughout the term
of this Agreement to maintain the same in full force and effect. Each party
further covenants that it shall use commercially reasonable efforts to obtain
all such other permits and authorizations as may be reasonably required from
time to time in either case to operate their respective facilities and/or
businesses in order to manufacture, provide, distribute and/or sell API
hereunder.

 

7.

Confidentiality.

 

  7.1.

Confidentiality. Each party agrees to retain in confidence all Confidential
Information disclosed to it pursuant to this Agreement, whether such disclosure
occurred before or after the date hereof. Disclosed information shall not be
deemed Confidential Information hereunder if: (a) it is now or later becomes
publicly known, other than through the fault of the receiving party; (b) it is
lawfully known without restriction to the receiving party at the time of
disclosure as evidenced by written documentation; (c) it is rightfully obtained
by the receiving party from a third party without restriction and without breach
of this Agreement or any similar agreement; and/or (d) it is independently
developed by the receiving party without access to the disclosing party’s
information, as evidenced by written documentation. If either Party is required
under Applicable Law to disclose Confidential Information by any court or to any
Regulatory Agency, the Party required disclosing the Confidential Information
shall, prior to such disclosure, notifying the other Party of such requirement
and all particulars related to such requirement. The notified Party shall have
the right, at its expense, to object to such disclosure and to seek confidential
treatment of any Confidential Information to be so disclosed on such terms as it
shall determine, and the other Party shall fully cooperate with the notified
Party in this regard. The confidentiality of disclosed Confidential Information
and the obligation of confidentiality hereunder shall survive any expiration or
termination of this Agreement for a period of ten years. The Parties
specifically agree that all terms of this Agreement, all sales and API
requirements and costs and all purchase orders shall be deemed to be
confidential.

 

  7.2.

Separate Confidentiality Agreement. If the Parties entered into one or more
separate confidentiality agreements or non-disclosure agreements (each, a
“Confidentiality Agreement”), such Confidentiality Agreement(s) shall be and
remain in full force and effect as provided therein. In the event of any
conflict between the terms of this Agreement and the terms of any such
Confidentiality Agreement, the terms of such Confidentiality Agreement shall
control.

 

  7.3.

Public Announcements. During the term of this Agreement, no party hereto shall
issue or release, directly or indirectly, any press release, marketing material
or other communication to or for the media or the public that pertains to this
Agreement, the API, the Finished Product or the transactions contemplated hereby
(collectively, a “Press Release”) unless the content of such Press Release has
been approved by the other party hereto, such approval not to be unreasonably
withheld or delayed; provided, however, that nothing contained in this Agreement
shall prevent or preclude any party from making such disclosures as may be
required by applicable law, including, but not limited to, any disclosures
required applicable securities laws.

 

5



--------------------------------------------------------------------------------

8.

Indemnification.

 

  8.1.

INTERSECT shall indemnify, defend and hold HOVIONE and its officers, directors,
affiliates, agents and employees harmless from and against any and all claims,
demands, costs, expenses, losses, liabilities and/or damages (including, but not
limited to, reasonable attorneys’ fees) of every kind and nature caused by,
arising out of or resulting from INTERSECT’s negligence relating to, or breach
of, this Agreement, and any claim for personal or bodily injury arising from the
use of the Finished Product or any substance, dosage composition or compound
manufactured therefrom; provided, however, that in no event shall this Section
apply to any claim covered by Section 8.2 below.

 

  8.2.

HOVIONE shall indemnify, defend and hold INTERSECT and its officers, directors,
affiliates, agents and employees harmless from and against any and all claims,
demands, costs, expenses, losses, liabilities and/or damages (including, but not
limited to, reasonable attorneys’ fees and court costs) of every kind and nature
caused by, arising out of or resulting from HOVIONE’s negligence relating to, or
breach of, this Agreement and any claim for personal or bodily injury arising
from the manufacture and/or distribution of API by HOVIONE. This indemnification
obligation does not apply to any claim for personal or bodily injury arising
from the use or administration of the API except to the extent such injury is
attributable to a Defect in the API arising out of HOVIONE’s gross negligence,
willful misconduct, or failure to manufacture and deliver the API in accordance
with the Product Specifications and all Applicable Law.

 

  8.3.

Each party will promptly notify the other of any actual or threatened judicial
or other proceedings which could involve either or both parties. Each party
reserves the right to defend itself in any such proceedings; provided, however,
that, if indemnity is sought, then the party from whom indemnity is sought shall
have the right to control the defense of the claim, and the indemnified party
may participate with counsel of its choice at its own expense. The Parties shall
cooperate with each other to the extent reasonably necessary in the defense of
all actual or potential liability claims and in any other litigation relating to
the API supplied pursuant to this Agreement. Each party will supply information
to the other relevant to any product liability claims and litigation affecting
the API and/or the Finished Product, as the case may be.

 

  8.4.

NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN NO EVENT WILL
EITHER PARTY BE LIABLE FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT
DAMAGES ARISING OUT OF THIS AGREEMENT, HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY. THIS LIMITATION WILL APPLY EVEN IF THE OTHER PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGE; PROVIDED, HOWEVER, THAT THIS LIMITATION WILL
NOT APPLY TO DAMAGES RESULTING FROM BREACHES BY A PARTY OF ITS DUTY OF
CONFIDENTIALITY AND NON-USE IMPOSED UNDER THIS AGREEMENT OR THE CONFIDENTIALITY
AGREEMENT OR SUCH PARTY’S INDEMNIFICATION OBLIGATIONS STATED ABOVE. FURTHER AND
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE TOTAL LIABILITY
PER YEAR OF HOVIONE SHALL BE LIMITED TO THE VALUE OF THE REVENUES COLLECTED IN
THE PREVIOUS CONTRACTUAL YEAR.

 

9.

Insurance. Unless the Parties otherwise agree in writing, the following terms
shall apply:

 

  9.1.

During the term of this Agreement and for a period [*] after any expiration or
termination of this Agreement, each of INTERSECT and HOVIONE shall maintain in
full force and effect a comprehensive general liability insurance policy,
including Products Liability coverage, with minimum limits of [*] for bodily
injury including death.

 

6



--------------------------------------------------------------------------------

10.

Term and Termination.

 

  10.1.

Term.

Unless terminated in accordance with the provisions of Section 10.2 below, the
term of this Agreement shall commence on the Effective Date and shall continue
in effect for a FIVE (5) year period.

 

  10.2.

Grounds for Termination.

 

  (a)

Either party shall have the right to terminate this Agreement upon the
occurrence of any of the following events: (i) the failure of the other party to
comply with any of the terms of this Agreement or otherwise discharge its duties
hereunder in any material respect, or the breach by the other party of any of
its representations or warranties herein in any material respect, if such
failure or breach is not cured within ninety (90) days of such breaching party’s
receipt of written notice specifying the nature of such failure or breach with
particularity; or (ii) the making by the other party of an assignment for the
benefit of its creditors, or the filing by or against such other party of any
petition under any federal, state or local bankruptcy, insolvency or similar
laws, if such filing has not been stayed or dismissed within sixty (60) days
after the date thereof.

 

  10.3.

INTERSECT shall also have the right to suspend further performance under this
Agreement and/or terminate this agreement in its entirety, without liability
except for unpaid previously delivered API that conforms with the terms hereof,
if: (i) HOVIONE loses any approval(s) from the US FDA required to perform its
obligations under this Agreement or if HOVIONE is involved in felonious or
fraudulent activities.

 

  10.4.

HOVIONE shall also have the right to suspend further performance under this
Agreement, terminate this Agreement and demand compensation if INTERSECT fails
to comply with any of the terms and conditions of this Agreement; provided,
however, that if any such failure is disputed by INTERSECT in good faith,
HOVIONE shall not have the right to terminate this Agreement with respect to
such dispute until such dispute is adjudicated in favor of HOVIONE in accordance
with Section 14.6.

 

  10.5.

Obligations on Termination:

 

  10.5.1.

Of HOVIONE. Upon termination of this Agreement pursuant to this Section 10,
HOVIONE will not perform any further work, except the following:

 

  10.5.1.1.

perform only those services and other activities mutually agreed upon by
INTERSECT and HOVIONE as being necessary or advisable to comply with issued and
paid for purchase orders;

 

  10.5.1.2.

promptly return all Confidential Information of INTERSECT that it has received
pursuant to this Agreement.

 

  10.5.2.

Of INTERSECT. Upon termination of this Agreement pursuant to this Section 10,
COMPANY will:

 

  10.5.2.1.

promptly pay HOVIONE any monies due and owing HOVIONE, up to the time of
termination, for API actually manufactured, all authorized expenses actually
incurred and any uncancellable commitments made by HOVIONE in connection with
the scope of this Agreement; and

 

  10.5.2.2.

promptly return all Confidential Information of HOVIONE that it has received
pursuant to this Agreement.

 

11.

Continuing Obligations; Survival. In no event shall any termination or
expiration of this Agreement excuse either party from any breach or violation of
this Agreement and full legal and equitable remedies shall remain available
therefore, nor shall it excuse either party from making any payment due under
this Agreement with respect to any period prior to the date of expiration or
termination.

 

12.

Agreement to Consummate; Further Assurances. Subject to the terms and conditions
of this Agreement, each of the Parties hereto agrees to use commercially
reasonable efforts to do all things necessary, proper or advisable under this
Agreement, applicable laws and regulations to consummate and make effective the
transactions contemplated hereby. If, at any time after the date hereof, any
further action is necessary, proper or advisable to carry out the purposes of
this Agreement, then, as soon as is reasonably practicable, each party to this
Agreement shall take, or cause its proper officers to take, such action.

 

7



--------------------------------------------------------------------------------

13.

Force Majeure. Any delay in the performance of any of the duties or obligations
of either party hereto (except for the payment of money) caused by an event
outside the affected party’s reasonable control shall not be considered a breach
of this Agreement and the time required for performance shall be extended for a
period equal to the period of such delay. Such events shall include, but will
not be limited to, acts of God, acts of a public enemy, acts of terrorism,
insurrections, riots, injunctions, embargoes, fires, explosions, floods, or
other unforeseeable causes beyond the reasonable control and without the fault
or negligence of the Party so affected. The Party so affected shall give prompt
written notice to the other party of such event. The suspension of performance
shall be of no greater scope and no longer duration than is reasonably required
and the nonperforming Party shall use its commercially reasonable efforts to
remedy its inability to perform; provided, however, that in the event the
suspension of performance continues for sixty (60) days after the date of the
occurrence, and such failure to perform would constitute a material breach of
this Agreement in the absence of such force majeure event, the no affected Party
may terminate this Agreement immediately by written notice to the affected
Party.

 

14.

General Provisions.

 

  14.1.

Assignment. Neither this Agreement nor any interest herein may be assigned, in
whole or in part, by either party without the prior written consent of the
other, which consent shall not be unreasonably withheld or delayed, except that
either party may assign its rights and obligations under this Agreement: (a) to
an affiliate, division or subsidiary of such party; and/or (b) to any third
party that acquires all or substantially all of the stock or assets of such
party, whether by asset sale, stock sale, merger or otherwise, and, in any such
event such assignee shall assume the transferring party’s obligations hereunder.
However, notwithstanding any such assignment, in the case of an assignment to an
affiliate, division or subsidiary, the transferring party shall remain liable
under this Agreement (in addition to the transferee) unless such liability is
specifically waived in writing by the other party hereto. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Parties hereto, and their respective successors and permitted assigns.

 

  (a)

Buyout. In the case that either company is acquired by, or merges with, another
company which has reason to not wish to continue the relationship, that company
may make a contract buyout payment [*] for the [*], with a [*] buyout payment
amount of [*].

 

  14.2.

Notice. Any notice or request required or permitted to be given under or in
connection with this Agreement shall be deemed to have been sufficiently given
if in writing and sent by: (a) personal delivery against a signed receipt
therefore, (b) certified mail, return receipt requested, first class postage
prepaid, (c) nationally recognized overnight delivery service (signature
required), (d) confirmed facsimile transmission, or (e) electronic mail (with
any notices to send by facsimile transmission or electronic mail to also be sent
by one of the other methods set forth in this Section), addressed as follows:

 

If to HOVIONE, then to:

  

Hovione FarmaCiencia SA

Attention: General Counsel Estrada do

Paco do Lumiar

Campus do Lumiar, Edificio R

1649-038 Lisboa, Portugal

With a copy, sent as provided herein, to:

      gc@hovione.com

If to INTERSECT, then to:

 

  

 

1555 Adams Dr., Menlo Park, CA 94025

Attn: Chief Operations Officer

email: purchasing@intersectent.com

 

8



--------------------------------------------------------------------------------

Any party may alter the address to which communications are to be sent by giving
notice of such change of address in conformity with the provisions of this
Section providing for the giving of notice. Notice shall be deemed to be
effective, if personally delivered, when delivered; if mailed, at midnight on
the third business day after being sent by certified mail; if sent by nationally
recognized overnight delivery service, on the next business day following
delivery to such delivery service; and if sent by confirmed facsimile
transmission or electronic mail, on the next business day following transmission
(so long as any notices sent by facsimile transmission or electronic mail are
also sent by one of the other methods set forth in this Section).

 

  14.3.

Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Parties as to the subject matter hereof and merges all
prior discussions and negotiations between them, and neither party shall be
bound by any conditions, definitions, warranties, understandings or
representations with respect to such subject matter other than as expressly
provided herein or as duly set forth on or subsequent to the date hereof in
writing and signed by a proper and duly authorized officer or representative of
the Parties to be bound thereby, except that this Agreement shall not supersede
any separate confidentiality or non-disclosure agreement that may have been, or
that may be, entered into by the Parties. To the extent that any conflict arises
among the documents that comprise this Agreement (including any schedules or
exhibits), the terms and conditions of this Agreement shall govern. The terms
and conditions of this Agreement shall control over and supersede any contrary
term in any purchase order,

 

  14.4.

Amendment and Modification. This Agreement may be amended, modified and
supplemented only by written agreement duly executed and delivered by each of
the Parties hereto.

 

  14.5.

Waiver. The failure of any party to exercise any right or to demand the
performance by the other party of duties required hereunder shall not constitute
a waiver of any rights or obligations of the Parties under this Agreement. A
waiver by any party of a breach of any of the terms of this Agreement by any
other party shall not be deemed a waiver of any subsequent breach of the terms
of this Agreement.

 

  14.6.

Governing Law. This Agreement is to be governed by and construed in accordance
with the laws of the State of New York, United States, notwithstanding any
conflict of law provisions to the contrary. The United Nations Convention on
Contracts for the International Sale of Goods shall not apply to this Agreement.
Any action which in any way involves the rights, duties and obligations of
either party hereto under this Agreement shall be brought in the courts of
Geneva and the Parties to this Agreement hereby submit to the personal
jurisdiction of any such court. The Parties waive any and all rights to have any
dispute, claim or controversy arising out of or relating to this Agreement tried
before a jury.

 

  14.7.

Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had not been
contained herein.

 

  14.8.

Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event of any ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. As used in this Agreement, the singular shall
include the plural and vice versa, and the terms “include” and “including” shall
be deemed to be immediately followed by the phrase “but not limited to.” The
terms “herein” and “hereunder” and similar terms shall be interpreted to refer
to this entire Agreement, including any schedules attached hereto.

 

  14.9.

Parties/Relationship. Neither party shall hold itself out to third parties as
possessing any power or authority to enter into any contract or commitment on
behalf of any other party. This Agreement is not intended to, and shall not;
create any agency, partnership or joint venture relationship between or among
the Parties. Each Party is an independent contractor with respect to the others.
No Party is granted any right or authority to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of any other
Party hereto, or to bind any other party hereto in any manner or with respect to
anything, whatsoever.

 

9



--------------------------------------------------------------------------------

  14.10.

Captions. The captions and headings in this Agreement are inserted for
convenience and reference only and in no way define or limit the scope or
content of this Agreement and shall not affect the interpretation of its
provisions.

 

  14.11.

Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

 

  14.12.

Subcontractors. Any work that is to be done by any Party under this Agreement
may be subcontracted to a third party in accordance with the approved Marketing
Authorisation, cGMPs and any applicable PMDA guidelines which relate to the work
to be performed under the direction and supervision of such party, as the case
may be; provided, however, that the subcontracting party exercises reasonable
diligence in selecting such subcontractor and, as between the parties hereto,
the subcontracting party shall be and remain responsible for all acts and
omissions of any such subcontractor.

 

  14.13.

Schedules and Exhibits. All Schedules and Exhibits referenced in this Agreement,
if any, are hereby incorporated by reference into, and made a part of, this
Agreement.

 

  14.14.

Currency. All sums set forth in this Agreement and ay appendices, exhibits or
schedules hereto are, and are intended to be, expressed in US dollars.

IN WITNESS WHEREOF, the parties have executed the Agreement as of the date first
above written.

 

HOVIONE INTER AG: By:  

/s/ Frederic Kahn

Name:   Frederic Kahn Its:   VP Marketing and Sales

 

10



--------------------------------------------------------------------------------

INTERSECT ENT, INC.: By:  

/s/ Thomas A. West

Name:   Thomas A. West Its:   CEO

 

11